CASANUEVA, Judge.
Ralph Williams, Jr., appeals the trial court’s denial of his petition for mandamus, which we treat as a denial of a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800.
Williams alleged that his habitual offender sentence is illegal because although the written sentence indicates he was sentenced as a habitual offender, the trial court did not orally sentence him as a habitual offender. This claim is cognizable in a motion to correct illegal sentence. See Simon v. State, 793 So.2d 980 (Fla. 2d DCA 2001). The trial court erred in denying Williams’ petition without addressing this claim.
We reverse the trial court’s order as it relates to Williams’ claim that the written sentence did not conform to the oral pronouncement and remand for further proceedings. We affirm the trial court’s order in all other respects.
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
PARKER, A.C.J., and WHATLEY, J„ concur.